                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON

UNITED STATES OF AMERICA,                              CRIMINAL NO. 5:11-47-KKC
       Plaintiff,

v.                                                       OPINION AND ORDER

DALE CHISENA,
       Defendant.


                                        **** *** ***

       This matter is before the Court on Defendant Dale Chisena’s motion requesting that

the Court order his release from prison. (DE 76.) On March 14, 2012, Chisena pleaded guilty

to crossing state lines to engage in sex with a person under 12 years of age. (DE 34; DE 35.)

His projected release date is August 27, 2036. He is currently incarcerated at FCI Coleman

Low.

       Chisena now moves the Court to modify his sentence under 18 U.S.C. § 3582(c)(1)(A),

which provides for what is commonly referred to as “compassionate release.” He states that

he has a heart condition dating back to 1998 that has recently progressed and that he will

likely need a high-risk surgery in the future to remedy his condition. (DE 76 at 5, 7.) For

the following reasons, Chisena’s motion (DE 76) is denied.

                                              I.

       Prior to the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), the Court could

not grant a motion for compassionate release unless the director of the Bureau of Prisons

(“BOP”) filed the motion. See 18 U.S.C. § 3582(c)(1)(A) (2002). The First Step Act amended

§ 3582(c)(1)(A) to allow the court to grant a motion for compassionate release filed by the

defendant himself “after the defendant has fully exhausted all administrative rights to

                                              1
appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or the

lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier . . . ” 18 U.S.C. § 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec.

21, 2018). The Sixth Circuit has determined that the occurrence of one of the two events

mentioned in the statute is a “mandatory condition” to the Court granting compassionate

release. United States v. Alam, 960 F.3d 831, 833 (6th Cir. 2020). If the government

“properly invoke[s]” the condition, the Court must enforce it.      Id. at 834 (citation and

quotation marks omitted). Here, the government concedes that Chisena has exhausted all

administrative remedies required. (DE 79 at 5.) Therefore, the Court has authority to

consider Chisena’s request for compassionate release.

                                            II.

       The compassionate release statute permits this Court to “reduce the term of

imprisonment” and “impose a term of probation or supervised release with or without

conditions that does not exceed the unserved portion of the original term of imprisonment.”

18 U.S.C. § 3582(c)(1)(A). Under the applicable provision of Section 3582(c)(1)(A), however,

the Court may grant this relief only if it finds that “extraordinary and compelling reasons

warrant such a reduction,” and the “reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       The statute does not define what it means to be “extraordinary and compelling.” The

commentary to the policy statement by the Sentencing Commission applicable to Section

3582(c)(1)(A) provides some guidance; however, the Sixth Circuit has recently determined

that the policy statement applies only to motions filed by the BOP and does not apply when

a defendant moves for compassionate release on his own behalf. United States v. Jones, 980

F.3d 1098, 1108-11 (6th Cir. 2020). In such cases, district courts are no longer constrained

by the reasons enumerated in § 1B1.13’s application note. See id.; United States v. Elias, 984

                                              2
F.3d 516, 519 (6th Cir. 2021); see also United States v. Gunn, 980 F.3d 1178, 1180 (7th Cir.

2020). Thus, courts need not rely on the application note as binding in its analysis; instead,

a court may exercise its “full discretion” to determine whether the defendant has

demonstrated extraordinary and compelling reasons for compassionate release, Jones, 980

F.3d at 1111, and, if so, whether the section 3553(a) factors weigh in favor of release.

          Chisena seeks compassionate release because of a serious medical condition. (DE 76

at 4.)     He claims that he has a history of cardiac issues, including aortic stenosis,

atherosclerosis, and defective heart valves. (Id. at 5-8.) This history dates back to 1998 when

Chisena experienced a heart attack and underwent triple bypass surgery.             (Id. at 5.)

According to Chisena, his heart condition has recently progressed, and he will likely need

another bypass surgery and valve replacements. (Id. at 5, 7.) Chisena argues that his release

is necessary because the Bureau of Prisons will likely deny the surgery, as it is high risk and

costly. (Id. at 8.) Chisena also alleges that medical staff refused to provide him with

medication that he was previously prescribed for his condition. (Id. at 6.)

          Chisena’s 2021 medical records largely corroborate that he has a history of cardiac

issues.    (DE 76-3 at 95, 98, 126.)    While his records confirm Chisena’s aortic stenosis

diagnosis, the examining physician described his stenosis as “moderate” in nature. (Id. at

95.) The physician also noted that Chisena reported good compliance with his medication

and denied any other symptoms. (Id.) Chisena is currently prescribed various medications

to manage his cardiac issues. (Id. at 98, 126.) However, Chisena has not provided any

evidence to support that his heart condition is unmanageable in his current environment or

that the Bureau of Prisons would deny him any necessary medication or surgery. Therefore,

in its discretion, the Court remains unconvinced that Chisena’s cardiac issues reach the

necessary level of “extraordinary and compelling” to warrant his release.



                                               3
       Even assuming, however, that Chisena’s cardiac issues present extraordinary and

compelling circumstances that warrant a sentence reduction, the Court must still consider

whether “the factors set forth in section 3553(a) to the extent that they are applicable”

support the requested sentence reduction. 18 U.S.C. § 3582(c)(1)(A); Jones, 980 F.3d at 1107-

1108. These factors include:

       (1) the nature and circumstances of the offense and the history and
           characteristics of the defendant;

       (2) the need for the sentence imposed--
              (A) to reflect the seriousness of the offense, to promote respect for the
                  law, and to provide just punishment for the offense;
              (B) to afford adequate deterrence to criminal conduct;
              (C) to protect the public from further crimes of the defendant; and
              (D) to provide the defendant with needed educational or vocational
                  training, medical care, or other correctional treatment in the most
                  effective manner; [and]

       (3) the kinds of sentences available;

18 U.S.C. § 3553(a)(1)-(3).

       The § 3553(a) factors also include the “kinds of sentence and the sentencing range”

established in the guidelines; “any pertinent policy statement” issued by the Sentencing

Commission; “the need to avoid unwarranted sentence disparities among defendants with

similar records who have been found guilty of similar conduct;” and “the need to provide

restitution to any victims of the offense.” § 3553(a)(4)-(7).

       The Court considered these factors at Chisena’s sentencing hearing and has

reconsidered these factors for the purposes of this motion. (See DE 49, Sentencing Tr.) The

nature and circumstances of Chisena’s crime are serious—he is convicted of crossing state

lines with the intent to engage in a sexual act with a person under 12 years of age. (DE 34;

DE 35.) Chisena participated in numerous internet chats with an undercover officer and

believed the officer to be the mother of two daughters, ages 9 and 11. (DE 35 ¶ 3.) Chisena’s

chats were sexually explicit and expressed his intention to perform sexual acts upon the

                                                4
mother and her daughters. (Id.) Thereafter, Chisena traveled from Florida to Kentucky to

engage in sexual acts with the girls that he believed were only 9 and 11 years old. (Id.). At

the time of his offense, Chisena was out on bond for state charges related to the possession

of child pornography. (PSR ¶ 23.) Based upon the record before it, the Court cannot find that

Chisena would not pose a danger to the safety of minors or the community if he were to be

released.

       The guideline range for Chisena, as established under the sentencing guidelines, was

a mandatory minimum of 30 years. (PSR ¶ 39.) The Court accordingly sentenced Chisena

to 360 months of imprisonment. (DE 44.) To date, Chisena still has over fifteen years left to

serve on his sentence. While the Court recognizes that Chisena has a history of cardiac issues,

those issues appear well-managed. (DE 76-3 at 95, 98, 126.) The Court commends Chisena for

having committed no disciplinary infractions during his imprisonment.           (DE 73 at 8.)

However, considering the need for Chisena’s prison term to deter future criminal conduct,

promote respect for the law, and provide just punishment, release is simply not appropriate.

                                               III.

       In consideration of the § 3553(a) factors and for the reasons stated in this opinion, it

is not appropriate to order Chisena’s release at this time. The Court hereby ORDERS that

Defendant Dale Chisena’s motion for compassionate release (DE 76) is DENIED.

       Dated June 23, 2021




                                              5
